I am pleased to be addressing the General Assembly on the occasion of this seventieth anniversary.
Seventy years ago, the United Nations was founded to promote cooperation among its Member States and
4/33 15-29946

03/10/2015 A/70/PV.28
to establish international peace and security. That would be a good reason to celebrate, but here we are, 70 years later, and if we are frank with one another —and we should be — it is obvious that there are no major reasons to be satisfied or to celebrate. That is because, on the seventieth anniversary of the foundation of the United Nations, it is not an exaggeration to say that in the years since the end of Second World War, Europe, where I come from, has not had to face at any one time challenges as numerous and as serious as those that it is facing now. And if we are talking about the world as the whole, putting things in a global context, we can say that since the end of the Cold War, the world has not had to face as many simultaneous difficulties as it is facing now.
Over the past five years, we have seen 15 wars and armed conflicts launched or renewed. And now Europe is facing a war as well. A couple of years ago, we would not have thought that Europe would have to face a war again in the twenty-first century, but now that has happened. There is a war going on in Ukraine, in our neighbourhood; and if we look at the eastern region of Europe, we see a series of frozen conflicts and territorial disputes. The European Union runs a programme called the Eastern Partnership, through which we promote cooperation with six former Soviet republics that would like to have some type of European perspective. But Belarus is the only country of the six that is not involved in some kind of territorial dispute or frozen conflict.
And Europe still faces economic challenges. I do not want to discuss that in detail, since another entire general debate would not be enough to lay out all the economic and trade challenges that we have been dealing with, but what I can say is that Europe, whose share of the world’s population is between 7 and 8 per cent, produces 15 to 16 per cent of the world’s gross domestic product and at the same time contributes 50 per cent of the world’s spending on social welfare. One does not have to be an economist to see that that is an unsustainable situation.
Currently, however, the European Union is confronting the most complicated challenge that it has seen since its foundation, namely, mass migration. Unfortunately, we have not been able to find the right answers — yet. That is because we have no consensus in Europe, or worldwide either, about the nature, size and volume of this mass migration.
In that regard, I should underline that what we are facing is not a refugee crisis. It is much greater and more complicated than that. We are situated on the most travelled migration route, and I have to say that this mass migration is composed of asylum seekers, economic migrants and also, unfortunately, some foreign fighters.
As far as its size is concerned, this mass migration has an unlimited supply of people, and if we cannot stop the influx soon, the problem will stay with us for a long time. I totally agree with the statement made by the Secretary-General at the start of the general debate to the effect that there have never been so many people on the move as there are right now (see A/70/PV.13). There are 60 million people all over the world who have had to leave their homes because of armed conflicts or wars, and in 2014 we saw the biggest increase of all in the numbers of migrants and refugees. There have not been this many refugees, migrants and internally displaced persons (IDPs) at one time since the Office of the United Nations High Commissioner for Refugees was established.
There are two reasons for that. One is that there has been a series of bad international political decisions, in which Europe was not the only participant. The other is that the Islamic State in Iraq and the Sham (ISIS) has been gaining additional territory. If we are honest with one another, we have had only limited success so far in fighting ISIS. Owing to those two reasons, a significant part of the Middle East and North Africa has been destabilized. As a result, more than 8 million people in Iraq and more than 12.2 million in Syria now live on humanitarian aid.
In Afghanistan, after the mission of the International Security Assistance Force concluded, the international military presence there was to be reduced by 90 per cent. There are already 1 million Afghan refugees in Iran and 1.5 million in Pakistan. We have not even mentioned the struggles in Libya and the lack of a unity Government there; we have not mentioned Boko Haram or sub-Saharan Africa, where there are already more than 12.5 million IDPs.
In the meantime, we also need to focus on the fight against climate change, in which our success so far has also been limited, since the average temperature on Earth has increased by almost 1 per cent since the last century. Global warming leads to rising sea levels, which lead to extreme weather conditions, which lead
15-29946 5/33

A/70/PV.28 03/10/2015
to droughts, a lack of food, and because of that, to further migration movements. Today, there are between 25 and 30 million people who are migrants because of environmental conditions, and some forecasts say that by 2050 there could be around 100 million.
The overall picture we are seeing is one of a destabilized region in the Middle East and North Africa, with 15 new armed conflicts and wars in the past five years and limited success in combating climate change and water shortages. And it is obvious that for those three reasons, a mass global migration has begun.
“Global” is the most important word here. We have to agree that this is a global challenge. And if mass migration is a global challenge, we need a global answer, a global solution with global participation. Currently, it is Europe, or more precisely the European Union, that is bearing most of the burden of the latest waves of mass migration. I have to say that if that does not change, if we cannot regain control over our borders, if we cannot reduce the influx and the pressure, Europe could be destabilized as well, first at the periphery and then even at the centre. I would therefore like to stress again that this is a global challenge that needs a global answer, a global solution based on global participation.
What should be done? In principle, instead of addressing only the consequences, we should handle the root causes. That is the key issue. For that we have a five-point proposal. First, we have to increase our international efforts to combat ISIS. Secondly, we have to stabilize the situation in the region of North Africa and the Middle East. Thirdly, we have to create a system of world quotas for the relocation of migrants. Fourthly, we have to continue and strengthen United Nations missions. And fifthly, we have to fully implement the Sustainable Development Goals. If we are not able to comply with those five requirements, I doubt that we will be able to address the challenges entirely.
With respect to ISIS, we need to take into account that, although we have put together a very broad military coalition, we have so far achieved only limited success. ISIS is still acquiring additional territory, killing people and committing brutal crimes. We have all seen the videos. ISIS has caused more damage to our common historical heritage than all armed conflicts in the world since the end of the Second World War. So we have to increase our efforts and take coordinated action. There also needs to be close cooperation between the transatlantic community and the Russian Federation.
Hungary has already done its homework. We have deployed 112 troops in Iraqi Kurdistan. Our original mission was to act as a force protection unit but, based on a request from the United States, we are now participating in training Peshmerga troops as well. We must not forget that ISIS has committed crimes against humanity, so we urge the International Criminal Court to investigate and sanction those brutal crimes properly.
My second point was that we have to create stability in the region of the Middle East and North Africa. The major challenge there is Syria, but it is obvious that if we fail to make peace in Syria, then the migration pressure on Europe will not decrease. The only acceptable means, and maybe the only successful means, is through negotiations. There I agree with the German Chancellor, who said that we have to ensure maximum political inclusiveness. That might be the successful way to settle the conflict in Syria. That returns us to the critical point that there will be no forward progress and no possibility for resolving the crisis in Syria unless there is agreement and cooperation between the transatlantic community and the Russian Federation.
If we study the nature of mass migration, we see that migrants are usually transported by human traffickers. That is why I urge the international community to take international action to harmonize and tighten its legislation against human trafficking.
Thirdly, there should be a system of world quotas. For that reason, we ask the Secretary-General to prepare a proposal to ensure that we address the challenge globally and that all major players in global politics and economics do their part to share the burden.
My fourth point was that we have to maintain and increase the efforts of United Nations peacekeeping missions. If we are successful in peacekeeping missions and if we are capable of creating peace in unstable parts of the world, then we can hope to successfully handle the migration crisis. Hungarian troops have taken part in missions in Cyprus, Western Sahara and Lebanon. We support those missions, and we urge the United Nations to increase its efforts in that regard. However, until long-term solutions are in place, we Europeans will have to take effective short-term measures to avoid becoming unstable ourselves as a result of the heavy pressure.
Our first task in that regard is to regain control over our borders. If we cannot regain control over Europe’s borders, we will not be able to stop the influx of migrants
6/33 15-29946

03/10/2015 A/70/PV.28
and we will be defenceless. It is our responsibility to establish a joint European Union force to protect the external borders of the European Union. Our second task is that we must pay tribute to all those countries, such as Turkey, Jordan and Lebanon, that have been bearing enormous burdens to properly supply and treat refugees. We cannot, of course, expect them to bear that burden on their own. They are now caring for hundreds of thousands or even millions of migrants and refugees. So we propose that the European Union take over the financing of the refugee camps and, if more camps are necessary, then we must finance them. Here we would like to ask the Secretary-General to consider how the United Nations can increase its efforts to help Turkey, Jordan and Lebanon and how it can share the burden relating to migrants and refugees.
Finally, I would like to draw members’ attention to the danger of anti-Muslim policies spreading throughout Europe or even beyond. We must stress that the Muslim faith has nothing to do with the root causes of this mass migration. I come from Hungary, a Christian country, and a Christian approach does not tolerate anti-Muslim policies. We honour and respect the Muslim faith, and we would like to cooperate, as we must, in addressing the root causes of mass migration.
To summarize, mass migration is a global challenge. We must respond globally. All major players must contribute. The burden must be shared. The United Nations should play a leading role in that initiative. We are ready to work together according to the agreed Sustainable Development Goals, which call for action to ensure that migration is safe, orderly and regulated.
